316 F.2d 388
Robert E. BOBBITT, Appellant,v.UNITED STATES of America, Appellee.
No. 16872.
United States Court of Appeals District of Columbia Circuit.
Argued March 6, 1963.
Decided March 14, 1963.

Appeal from the United States District Court for the District of Columbia; Burnita Shelton Matthews, District Judge.
Mr. Robert J. Stanford, Washington, D. C. (appointed by this court), for appellant.
Mr. William H. Willcox, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker and Joel D. Blackwell, Asst. U. S. Attys., were on the brief, for appellee.
Before WILBUR K. MILLER, BURGER and WRIGHT, Circuit Judges.
PER CURIAM.


1
Appellant was indicted for second degree murder of one John L. Price; a jury returned a verdict of manslaughter. Appellant was ably represented by court appointed counsel both here and in the District Court. Our review of the record and of the points raised satisfies us that they are without merit.


2
Affirmed.